DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pullini [US2017/0095971, of record, previously cited]. in view of Walter [US6780497, of record, previously cited]. 
Pullini discloses a method of creating polymeric-metallic composites, the method comprising; exposing a surface of a metallic substrate (metal element 1) with a laser energy sufficient to create a treated surface characterized by have micron-sized 
Pullini discloses applying a laser beam on the metallic part, and discloses the laser beam can be applied to the surface of the metal element when the mold is open using an optical guide for the laser beam that is movable (paragraph 0055-56), exposure can be to discrete areas (Figure 18) or continuously over a surface (Figure 13), but does not disclose scanning in multiple passes or a boustrophendonic pattern.
Walter discloses a method of treating a surface with a laser. Walter discloses various patterns of exposure that one of ordinary skill in the art would be aware of and be capable of choosing from.  Walter discloses exposure patterns including a boustrophendonic (serpentine) pattern (Figure 8A), scanning in multiple passes (8B-E), 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pullini by scanning the laser over the treated surface in an of the patterns disclosed by Walter including a boustrophendonic pattern or multipass pattern in order to ensure a particular bonding pattern is formed and as it is within the ability of one of ordinary skill in the art to choose from a list of known alternatives. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pullini, Walter, and furtrher in view of Gupta et al. [US2013/0020297, of record, previously cited, “Gupta”].
Pullini as modified discloses a method of creating polymeric-metallic composites. Applicant is referred to paragraph 4 for a detailed discussion of Pullini as modified. Pullini discloses using a laser, but fails to disclose a pulsed laser. 
Gupta discloses a method of laser treating a surface including metallic surfaces. Gupta discloses using a pulsed laser with a pulse width between 0-30ns (paragraph 0031). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pullini by using a pulse laser with pulses within the range as taught by Gupta in order to take advantage of known suitable and working process parameters and to ensure efficient processing of the metal mateiral. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pullini, Walter, and further in view of Matsuo et al. [US2013/0098547, of record, previously cited, “Matsuo”]. 
Pullini as modified discloses a method of creating polymeric-metallic composites. Applicant is referred to paragraph 4 for a detailed discussion of Pullini as modified. Pullini using a laser, but does not disclose a thulium fiber laser. 
Matsuo discloses a method of laser treating components. Matuso discloses lasers that have a preferable wavelength include thulium fiber lasers (paragraph 0054). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pullini by using a thulium fiber laser as taught by Matsuo in order to improve the efficiency of the laser absorption by using a wavelength that is absorbed by the materials worked upon. 
Response to Arguments
Applicant’s arguments, filed 2/23/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s replacement drawings, filed 2/23/2022, are acceptable.  The objection to the drawings has been withdrawn. 
Applicant's arguments filed 2/23/2022 have been fully considered, the arguments are persuasive with respect to the rejection under 35 USC 103 but they are not persuasive with respect to the rejection under 35 USC 103. 
Applicant argues Pullini fails to disclose scanning in multiple passes or in a boustrophendonic pattern.  This argument is persuasive, however Walter this feature of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 25, 2022